Citation Nr: 1519748	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  08-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), including due to asbestos exposure.  

2.  Entitlement to service connection for generalized joint pain, to include as a result of exposure to environmental hazards in Southwest Asia.

3.  Entitlement to service connection for headaches, to include as a result of exposure to environmental hazards in Southwest Asia.

4.  Entitlement to service connection for sleep apnea, to include as a result of exposure to environmental hazards in Southwest Asia or as secondary to the Veteran's service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from December 1990 to September 1991, including service in the Southwest Asia Theater of Operations in support of Operation Desert Shield/Desert Storm from January to August 1991.  He also served on active duty from March 2003 to September 2004, with service in the Southwest Asia Theater of Operations in support of Operation Enduring Freedom/Operation Iraqi Freedom from May 2003 to July 2004.  Commendations and awards including the Global War on Terror Expeditionary Medal, a Southwest Asia Service Medal with 3 Bronze Stars, a Kuwait Liberation Medal, a Preidential Unit Citation, and a Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a Travel Board hearing in Montgomery Alabama in June 2009.  A transcript of that hearing has been associated with the claims file.  

In August 2009, the Board remanded the claims to obtain service treatment records and the personnel file.  The Board also requested a new VA nexus opinion, noting that the December 2008 examiner relied only on the medical records and not on the Veteran's lay statements.  The Board also requested an opinion regarding the secondary claims of sleep apnea related to PTSD and COPD related to asbestos exposure.  

The issues were remanded again in January 2011 to obtain Social Security Administration records and to schedule a VA examination regarding undiagnosed illnesses.  

Finally, the issues were remanded in December 2013.  The Board requested another nexus opinion regarding undiagnosed illnesses.  The examiner was to specifically address the Veteran's exposure in the Persian Gulf.  The examiner was also requested to provide additional opinions regarding the Veteran's asbestos exposure.  The remand addressed any pre-existing disabilities as well.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for generalized joint pain and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's respiratory disability was not causally or etiologically related to service, to include the Veteran's exposure to asbestos or environmental factors.  

2.  The preponderance of the evidence shows that the Veteran's sleep apnea was not causally or etiologically related to service, to include the Veteran's exposure to environmental factors or his diagnosis of PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated September 2005, March 2006, November 2008, and October 2009, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letters were received prior to the most recent adjudications by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes private  treatment records, VA examination reports, VA treatment records, Social Security records, and lay evidence.  The Board acknowledges that the Veteran's service treatment records are incomplete; however, the RO has exhausted all possible avenues to obtain a more complete set.  The Board finds that the record as it stands includes additional adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in December 2008, February 2011, and January 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations and causation of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran also contends that his joint pain, headaches, and sleep apnea meet the criteria for an undiagnosed illness under 38 C.F.R. § 3.317.  Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

Manifestations of an undiagnosed illness include, but are not limited to, fatigue, skin lesions, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. See 38 C.F.R. § 3.317(b).  Compensation availability has recently been expanded to include "medically unexplained chronic multisymptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, as well as any diagnosed illness that the Secretary determines by regulation to be service-connected.  See Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 (2001).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

For purposes of this regulation, signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuro-psychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper and lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non- medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Compensation may be paid under 38 C.F.R. § 3.317 for disability that cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current disabilities are causally related to service or another service-connected disability.  

Service Connection - Respiratory Disability

The Veteran asserts that he has a respiratory disability that is causally due to his military service, specifically to his exposure to asbestos.  The Veteran was exposed to asbestos at Camp Falcon, Iraq.  He reported that he lived in a burned out building while stationed there.  He also smokes.  

On his post-deployment form, the Veteran noted a current chronic cough.

During a June 2005 initial VAMC visit, the Veteran was negative for cough, sputum, wheezing, dyspnea with exertion or at rest, and pleuritic chest pain.  The examiner noted the lungs to be within normal limits.  An April 2007 VA treatment record also showed the lungs within normal limits.  

The Veteran was afforded a VA examination in December 2008.  At that time, the Veteran claimed he has COPD secondary to smoke inhalation from the two times he went over to the Gulf.  The examiner noted no current diagnosis for lung disease and no medical treatment for it.  The Veteran reported that he wheezes two to three times per week lasting until he relaxes for fifteen minutes.  He also reported a productive cough three to four times per week.  He had dyspnea on exertion if running, but could walk an unlimited amount.  The examiner found no objective findings to support a diagnosis of COPD.  The examiner noted that, as the Veteran has a twenty-five to thirty year history of smoking at least a half pack of cigarettes per day, the Veteran's documented minimal obstructive lung defect is less likely than not caused by or related to military service.  

In a February 2010 VA examination, the Veteran reported smoking up to one and a half packs per day for thirty-five years.  The examiner diagnosed lung disease due to asbestos exposure.  The Veteran reported being short winded with exertion, such as running.  He received no treatment.  Physical examination showed lungs clear and without wheezes or crackles.  The chest X-ray was normal.  The pulmonary function test showed a mild diffusion impairment.  No obstruction was found.  The examiner diagnosed mild restrictive lung defect, more likely than not caused by or related to body habitus.  He was also diagnosed with mild obstructive lung defect, more likely than not caused by or related to tobacco use history.  There was also no objective evidence to support an asbestos related disease.

A medical opinion was obtained in January 2014.  The examiner opined that the COPD was less likely than not incurred in or caused by service.  While the Veteran had no respiratory disorder other than sleep apnea on his active problems list and was not currently being treated for any respiratory disorder, he did have a pulmonary function test in January 2010.  The overall impression showed that, while there was no obstruction noted, the FVC was reduced due to mild dynamic air-trapping.  A mild diffusions impairment was also noted.  A February 2009 X-ray was normal.  The Veteran was noted to have smoked at least a half pack per day of tobacco for 25 to 30 years.  The examiner explained that tobacco use is the most likely cause of obstructive lung disease with diffusion impairment as noted in the VA examination of February 2010.  The examiner also noted that asbestos-related disease does not cause an obstructive process, nor was asbestos related disease noted on the chest X-ray.  Mild obstructive lung defect was diagnosed and found to be more likely than not due to the Veteran's tobacco use history.  The examiner concluded that the disability had a clear and specific etiology and diagnosis and was less likely than not caused by or related to the Gulf War environmental exposure.  

The Board acknowledges the Veteran's statements that his respiratory disability began during service.  A review of the VA treatment records and VA examinations fails to indicate any such connection.  The Board again notes that the Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  The medical evidence of record shows that the Veteran's mild obstructive lung defect was due to his tobacco use history and not his military service, to include any claimed asbestos or Gulf War environmental exposure.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Sleep Apnea

The Board notes that the Veteran originally claimed insomnia.  Upon further clarification from the Veteran he asserted that his insomnia was due to his sleep apnea because he could not remain asleep.  During the June 2009 hearing the Veteran asserted that his insomnia reported on separation from service was a symptom of his sleep apnea.  He reported that his friend would wake him up because he acted like he was choking or strangling in his sleep.  Mr. [redacted], a fellow Veteran, was at the hearing and he stated that he didn't personally see him become short of breath, but the Veteran's team leader would come by and tell him and he would joke with the Veteran about it.  

On his post-deployment form, the Veteran reported still feeling tired after sleeping.  

The June 2005 initial VA medical center visit was negative for sleep problems.  July 2006 VA treatment records noted difficulty sleeping.  At that time, it was unclear if he has any snoring or apnea history.  He was diagnosed with sleep difficulty suspicious for obstructive sleep apnea.  A September 2007 sleep study found obesity and titration of nasal CPAP to 7cm H2O.

The Veteran was afforded a VA examination in February 2011.  The examiner found that the Veteran did have sleep apnea, but he noted that the majority of sleep apnea sufferers suffer from a developmental disorder, such as obesity or small upper airway, which results in airway collapse, as the causative agent for sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea during a period when he was not on active duty.  The examiner found it to be as likely as not that the Veteran had a developmental defect resulting in sleep apnea, and less likely than not that the Veteran's sleep apnea was caused by, related to, or worsened beyond its natural progression by military service.

In a January 2014 medical opinion regarding obstructive sleep apnea, the examiner acknowledged that there were no service treatment records noting OSA in the file.  He noted that the June 2005 review of systems was negative for nocturnal dyspnea and negative for sleep problems.  In July 2006 the Veteran indicated that he was having difficulty sleeping and cited the study showing "it sounds like he never really gets into some deep sleep stages.  It is unclear if he has any snoring or apnea history, as his sleep partner sleeps very soundly."  A February 2007 sleep study revealed no sleep apnea.  A June 2007 sleep study diagnosed mild sleep apnea.  As the Veteran's diagnosis of obstructive sleep apnea was not made until June 2007, almost three years after a period of active duty and following a normal sleep study after service, the examiner opined that the Veteran's diagnosis of obstructive sleep apnea is less likely than not caused by, related to, or worsened beyond the natural progression by military service.  The examiner also noted that the Veteran has claimed a disability pattern related to obstructive sleep apnea that meets the criteria for a disease with a clear and specific etiology and diagnosis.  He also addressed the Veteran's contention regarding secondary service connection.  He found that, while questions of correlation may exist, there is no nexus of connection accepted by the medical community between obstructive sleep apnea and PTSD.  The lay statements of snoring and nocturnal breathing issues were appreciated and accepted on their face by the examiner.  He noted, however, that while the vast majority of sufferers of sleep apnea snore, not all people who snore have sleep apnea.  This is borne out by the first sleep study performed February 2007 where snoring was moderate to severe and continuous to intermittent, but no sleep apnea was diagnosed.

The Board acknowledges the Veteran's statements that his sleep apnea began during service.  The Board again notes that the Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  The January 2014 medical examiner specifically noted the normal sleep study post-service.  Despite the Veteran's symptoms, he was tested for sleep apnea with negative results post-service.  The examiner in January 2014 acknowledged the Veteran's reports of breathing problems and snoring and addressed those complaints.  Therefore, the Board finds the January 2014 opinion to be more probative than the Veteran's lay assertions.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a respiratory disability, claimed as COPD, is denied.  

Entitlement to service connection for sleep apnea is denied.  



REMAND

The Board finds that an additional nexus opinion is required regarding the Veteran's joint complaints.  The record contains multiple opinions regarding the question of an undiagnosed illness and environmental exposures.  During the June 2009 hearing, however, the Veteran asserted that his joint pain may be due to his extremely heavy pack that he used during service.  He noted that his pack weighed about two hundred pounds and that his joint pain was intermittent during service.  He noted that he started treatment at Fort Benning upon return from overseas duty.  Therefore, the Board finds that a new medical opinion must be obtained prior to a decision on the merits.  

During the July 2009 hearing, the Veteran asserted that he was exposed to IEDs during service.  The Veteran's representative asserted that the Veteran could be experiencing a traumatic brain injury.  The Veteran submitted photos of several motor vehicles that had been damaged or destroyed.  The Board finds that further development is necessary to determine if a traumatic brain injury occurred and is causing subjective symptoms of headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his joint pain.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  Obtain and associate with the claims file all outstanding treatment records from Fort Benning, Georgia.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination.  The examiner should review the claims file, note any joint diagnoses, and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed joint disabilities, to include any hand, shoulder, back, knee, or ankle disability had its onset during the Veteran's service or is causally related to the Veteran's service?  The examiner should specifically address the Veteran's contention that he regularly carried an extremely heavy pack and experienced pain during service.    

b.)   For any chronic joint pain that does not warrant a diagnosis, the examiner should determine if the symptoms are more likely than not attributable to an undiagnosed illness, medically unexplained chronic multisymptom illness, infectious disease, or environmental exposures during service in the Persian Gulf?    

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

5.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his headaches.  The examiner should review the claims file, to include the Veteran's lay statements, and address the following questions:

Is it at least as likely as not that the Veteran's subjective complaints of headaches had its onset during the Veteran's service or is causally related to the Veteran's service?  The examiner should specifically address the Veteran's contention that he was exposed to IEDs and the representative's assertion that he may have a TBI.    

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.  

6.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


